 



Exhibit 10.2
NOTE

      $550,000,000.00   November 17, 2006

     FOR VALUE RECEIVED, BMR-BLACKFAN CIRCLE LLC, a Delaware limited liability
company (“Borrower”), promises to pay to the order of KeyBank National
Association (“Lender”) the principal amount of Five Hundred Fifty Million and
00/100 Dollars ($550,000,000.00), or such lesser aggregate amount of Advances as
may be made and outstanding pursuant to Lender’s Commitment under the Loan
Agreement hereinafter described, payable as hereinafter set forth. Borrower
promises to pay interest on the principal amount hereof remaining unpaid from
time to time from the date hereof until the date of payment in full, payable as
hereinafter set forth.
     Reference is made to the Secured Acquisition and Construction Loan
Agreement of even date herewith among Borrower, KeyBank National Association as
Administrative Agent, Lender and the other “Lenders” identified therein (as it
may have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Loan Agreement”). Terms defined
in the Loan Agreement and not otherwise defined herein are used herein with the
meanings ascribed to those terms in the Loan Agreement. This is one of the Notes
referred to in the Loan Agreement, and any holder hereof is entitled to all of
the rights, remedies, benefits and privileges provided for in the Loan
Agreement. The Loan Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
     The principal indebtedness evidenced by this Note shall be payable and
prepayable as provided in the Loan Agreement and in any event on the Maturity
Date (which shall be November 16, 2009, subject to extension as provided in
Section 2.6 of the Loan Agreement).
     Interest shall be payable on the outstanding daily unpaid principal amount
of each Advance outstanding hereunder from the date such Advance was made until
payment in full, and shall accrue and be payable at the rates and on the dates
set forth in the Loan Agreement both before and after default and before and
after maturity and judgment.
     The amount of each payment hereunder shall be made to Lender at
Administrative Agent’s office (as designated by Administrative Agent from time
to time), for the account of Lender, in Dollars and in immediately available
funds not later than 2:00 p.m., Cleveland time, on the day of payment (which
must be a Banking Day). All payments received after 2:00 p.m., Cleveland time,
on any Banking Day, shall be deemed received on the next succeeding Banking Day.
Lender shall keep a record of Advances made by it and payments of principal with
respect to this Note, and such record shall be presumptive evidence of the
principal amount owing under this Note, absent manifest error.
     Without limiting any applicable provisions of the Loan Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower’s obligations hereunder or in enforcing or attempting to
enforce any of holder’s rights hereunder, including reasonable attorneys’ fees,
whether or not an action is filed in connection therewith.
     Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
     Assignment of this Note is subject to the consent of certain parties
pursuant to Section 18.8 of the Loan Agreement.
     This Note shall be delivered to and accepted by Lender in the State of New
York, and shall be governed by, and construed and enforced in accordance with,
the internal Laws thereof without regard to the choice of law provisions
thereof.

            “Borrower”

BMR-BLACKFAN CIRCLE LLC, a Delaware limited liability company
      By:   BioMed Realty, L.P., a Maryland limited partnership, its sole member
              By:   BioMed Realty Trust, Inc., its sole general partner        
    By:   /s/ KENT GRIFFIN         Name:   Kent Griffin        Title:   Chief
Financial Officer     

